NOTICE OF ALLOWANCE
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on 03/31/2020. It is noted, however, that applicant has not filed a certified copy of the IN202041014325 application as required by 37 CFR 1.55. The applicant remains ultimately responsible for the submission of the certified copy of the foreign application before the US application issues as a patent. See 37 CFR 1.55(a).

REASONS FOR ALLOWANCE
The prior arts considered as being closest to the subject matter of claim 1 are US 10381787 by Bodnaruk et al., US 5945870 by Chu et al., US 2021/024012 by Bang et al. and US 2020085825 by Iwamoto et al.. Fig. 2 of Chu et al. discloses a serial shift register [e.g. 202] comprising one or more flip flops [Chu does not explicitly disclose Q0-Qn are flip-flops but is well-known with a secondary reference] operatively connected to each other serially, and configured to obtain a clock [e.g. CLK] sequentially with a programmable clock divider [Chu does not explicitly disclose a programmable clock divider but is well-known with a secondary reference], wherein a frequency of the clock pertaining to the serial shift register changes dynamically through programming of the programmable clock divider; a resistor unit [e.g. 200, S0-Sn] operatively coupled to the serial shift register and configured to, upon controlling by the serial shift register, increment voltage [ VREF increases in a stepwise manner, see the structure of 200, 202, S0-Sn and Col. 3 lines 16-30] in a step wise manner. Bodnaruk et al. discloses a USB-C comprising VCONN [ e.g. 302 fig. 3A, note: VCONN is a technical term for a separate power supply in a USB: VCONN is a separate power supply which can be provided by a USB Type-C VBUS Source port (a provider of VBUS power)].
However, the prior art of record does not disclose nor render obvious a pass gate switch comprising an NMOS gate switch and a PMOS gate switch connected in parallel and operatively coupled to the resistor DAC unit and configured to control an input voltage to a VCONN charge pump, said input voltage being in incremental steps such that the VCONN charge pump pumps an output voltage corresponding to the input voltage; and a VCONN switch gate operatively coupled to the VCONN charge pump and configured to supply the output voltage in controlled, incremental steps corresponding to the output voltage of the charge pump, such that the output voltage is ramped slowly to control the inrush current as cited with the rest of the claimed limitations.

Claims 1-17 are allowed.
Claim 1 is allowed because the prior art of record does not disclose nor render obvious a pass gate switch comprising an NMOS gate switch and a PMOS gate switch connected in parallel and operatively coupled to the resistor DAC unit and configured to control an input voltage to a VCONN charge pump, said input voltage being in incremental steps such that the VCONN charge pump pumps an output voltage corresponding to the input voltage; and a VCONN switch gate operatively coupled to the VCONN charge pump and configured to supply the output voltage in controlled, incremental steps corresponding to the output voltage of the charge pump, such that the output voltage is ramped slowly to control the inrush current as cited with the rest of the claimed limitations.
Claims 2-16 are allowed based on the dependency from claim 1.
Similarly, claim 17 is allowed because the prior art of record does not disclose nor render obvious controlling, by a pass gate switch comprising an NMOS gate switch and a PMOS gate switch connected in parallel and operatively coupled to the resistor DAC unit and configured to control an input voltage to a VCONN charge pump, said input voltage being in incremental steps such that the VCONN charge pump pumps an output voltage, corresponding to the input voltage; and supplying, using a VCONN switch gate operatively coupled to the VCONN charge pump, the output voltage in controlled, incremental steps corresponding to the output voltage of the charge pump, such that the output voltage is ramped slowly to control the inrush current as cited with the rest of the claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C CHEN/Primary Examiner, Art Unit 2842